

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Fifth Amendment to Employment Agreement (this “Amendment”) is made as of
this 1 day of January, 2011 by and between PROLOR Biotech, INC., a Nevada
corporation (“Employer”), and SHAI NOVIK (“Executive”), and amends that certain
Employment Agreement, dated December 14, 2005, between Modigene Inc., a Delaware
corporation (“Modigene DE”), and Executive, as amended by that certain First
Amendment to Employment Agreement, dated July 27, 2006 between Modigene DE and
Executive (the “First Amendment”), and as amended by that certain Second
Amendment to Employment Agreement, dated February 29, 2008 between Employer and
Executive (the “Second Amendment”), and as amended by that certain Third
Amendment to Employment Agreement, dated July 17, 2008 between Employer and
Executive (the “Third Amendment”), and as amended by that certain Fourth
Amendment to Employment Agreement, dated January 24, 2010 between Employer and
Executive (the “Fourth Amendment”)    (as amended, restated, supplemented or
modified from time to time, including pursuant to the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment the “2005 Agreement”).
 
RECITALS:
 
A.           The parties desire to modify certain provisions of the 2005
Agreement concerning the termination of Executive’s employment and Executive’s
compensation.
 
B.           Pursuant to Section 7(b) of the 2005 Agreement, the parties desire
to enter into this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to the following amendments to the
Second Amendment:
 
AGREEMENT:
 
1.           Amendment to Section 3(a).  Section 3(a) of the 2005 Agreement is
hereby deleted in its entirety and replaced with the following Section 3(a):
 
“Executive shall receive an aggregate annual minimum base salary at the rate of
Two Hundred and Ninety Thousand Dollars ($290,000) effective January 1, 2011,
payable in equal monthly installments of $24,166.67 or otherwise in accordance
with the regular payroll schedule of Employer (as the same may be increased,
“Base Salary”). Effective June 1, 2008, payments will be in Israeli Shekels (IS)
according to IS-US$ exchange rate of 3.86 IS/US$.”
 
2.           Revised Notification under Israeli Law.  In the event that the Base
Salary set forth in Section 3 of the 2005 Agreement is increased, Employer
agrees to deliver to Employee, and both parties agree to sign, a revised
Notification to Employee of Employment Conditions (in the form attached to the
2005 Agreement), reflecting such increase.

 
 

--------------------------------------------------------------------------------

 
 
3.           Effectiveness.  This Amendment shall be deemed effective
immediately upon the full execution hereof, without any further action required
by the parties hereto.
 
4.           The Agreement.  All references in the 2005 Agreement to the term
“Agreement” shall be deemed to refer to the 2005 Agreement referenced in, and as
amended by, each of the amendments set forth in the preamble to this Amendment.
 
5.           Amendment and 2005 Agreement to be Read Together.  This Amendment
amends and is part of the 2005 Agreement, and the 2005 Agreement and this
Amendment shall henceforth be read together and shall constitute the
Agreement.  Except as otherwise set forth herein, the 2005 Agreement shall
remain in full force and effect.
 
6.           Headings.  Headings used in this Amendment are for convenience only
and shall not affect the construction or interpretation of the 2005 Agreement or
this Amendment.
 
7.           Counterparts.  This Amendment may be executed by facsimile and in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.
 
[The Remainder of this Page is Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.
 
EMPLOYER:
 
EXECUTIVE:
     
PROLOR Biotech, INC.
         
By:
/s/ Abraham Havron
 
/s/ Shai Novik
 
Name:
Abraham Havron
 
Shai Novik
 
Title:
Chief Executive Officer
             
Notice Address:
         
                                                                   
   
                                                                   
   
                                                                   

 
 
S-1

--------------------------------------------------------------------------------

 